DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on August 10, 2021 is acknowledged.  The traversal is on the ground(s) that the amended claims now adequately overlap, removing any potential search burden.  This is found persuasive and the requirement for restriction dated July 01, 2021 is withdrawn.

Examiner’s Note
As presently recited claims 1 and 15 allow for Te, Se, S and Bi to be present in the invention, as long as one of them is within the claimed ranges.  Further, claims 2 and 16 requires Te in the claimed amount, but allows for S, Se or Bi outside the ranges of claim 1 or claim 15 respectively.  Similar interpretations apply for claims 3-5 and 17-19.

Examiner notes that applicant switches between the full word “minutes” and the abbreviation “mins” in the claims, correction to a single format is appreciated.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Specifically the Abstract is over 150 words and includes the method of manufacture, which is now claimed as a separate patent.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Specifically it includes the method of manufacture, which is now claimed as a separate patent.

Claim Objections
Claims 1, 10, 14 and 23 are objected to because of the following informalities:  “pearlite” is misspelled as “perlite”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 and 10-23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claims 1, 10 and 15, the term "essentially" in their respective line 1 is a relative term which renders the claim indefinite.  The term "essentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding claims 2-6, 11-14 and 16-23, claims 2-6, 11-14 and 16-23 are rejected for their incorporation of the above due to their dependencies on the rejected independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over Urita et al. (JP 2003-253383 A, machine translation), hereinafter Urita.

Regarding claim 1, Urita teaches a steel for a plastic molding die (steel product) (claim 1) that contains 0-0.2 mass% Pb (overlaps with essentially lead free at 0%) (claim 3) that has a pearlite structure (claim 1; all pearlite is lamellar by definition) where the steel has a composition in mass/weight% as shown below in Table 1.
Regarding “the steel product is subjected to a heat treatment process during which the steel product is subjected to: a first temperature for a first duration; a second temperature for a second duration, wherein the second temperature is less than the first temperature; a third
Table 1
Element
Cls. 1 & 15 (weight %) 
Urita Cls 1-3 (mass%)*
Urita Rationale to Optimize
C
0.2-0.6
0.1-0.3
[0009] added to ensure hardness and yield strength, limited to avoid a decrease in machinability
Mn
0.6-1.1
0.5-2.0
[0011] added to improve hot workability and secure hardness; limited to avoid deterioration of toughness and weldability
Si
0.1-0.4
0.25-0.5
[0010] added as a deoxidizer and improving of machinability of the end mill; limited to avoid deterioration of weldability
Cr
0.6-1.2
0.2-2.5
[0013]; added to increase hardness, limited to avoid reducing weldability and hot workability
Mo
0.1-0.3
≤ 0.15
[0014] added to enhance hardenability, limited to reduce machinability
Te
0.001-0.12 
≤ 0.2
[0020] added to improve machinability, limited to avoid deterioration of hot workability and causing of cracking
Se
0.05-0.25 
≤ 0.2
[0021] added to improve machinability, limited to avoid deterioration of hot workability and causing of cracking
S
0.04-0.12 
0.005-0.08
[0012] added to improve machinability and prevent weld cracking; limited to avoid toughness decrease

0.01-0.15 
≤ 0.2
[0020] added to improve machinability, limited to avoid steel defects
Fe & impurities
balance
balance
N/A balance

* Where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)

temperature for a third duration, wherein the third temperature is greater than the second temperature, and wherein an increase from the second temperature to the third temperature occurs over a duration that is greater than or equal to five minutes; and cooling after the third temperature”, this is product by process language. Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  As Urita teaches a substantially identical steel composition with a lamellar pearlite structure, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).

Regarding claim 2, Urita teaches each limitation of claim 1, as discussed above.  Urita further teaches where Te is 0.1% or less (claim 3; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)), and S can be 0.005-0.080% (claim 1; which includes values outside of that in claim 1, allowing “comprises only the tellurium” in the claimed ranges).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add Te to improve machinability and limit it to avoid deterioration of hot workability and causing of cracking ([0020]) and to adjust S to improve machinability and prevent weld cracking; while limiting to avoid toughness decrease ([0012]).

Regarding claim 3, Urita teaches each limitation of claim 1, as discussed above.  Urita further teaches where Se is 0.2% or less (claim 3; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)), and S can be 0.005-0.080% (claim 1; which includes values outside of that in claim 1, allowing “comprises only the selenium” in the claimed ranges). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add Se to improve machinability and limit it to avoid deterioration of hot workability and causing of cracking ([0021]) and to adjust S to improve machinability and prevent weld cracking; while limiting to avoid toughness decrease ([0012]).

Regarding claim 4, Urita teaches each limitation of claim 1, as discussed above.  Urita further teaches where S is be 0.005-0.080% (claim 1; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)), and Te, Se, and Bi are all optional (claim 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust S to improve machinability and prevent weld cracking; while limiting to avoid toughness decrease ([0012]).

Regarding claim 5, Urita teaches each limitation of claim 1, as discussed above.  Urita further teaches where Bi is 0.2% or less (claim 3; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)), and S can be 0.005-0.080% (claim 1; which includes values outside of that in claim 1, allowing “comprises only the bismuth” in the claimed ranges). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add Bi to improve machinability and limited to avoid steel defects ([0020]) and to adjust S to improve machinability and prevent weld cracking; while limiting to avoid toughness decrease ([0012]).

Regarding claims 6 and 7, Urita teaches each limitation of claim 1, as discussed above.  Urita does not specifically teach wherein at the first temperature the steel product is in an austenitic phase, wherein at the second temperature and the third temperature, the steel product is in a pearlitic/ferritic phase, and wherein the third temperature is greater than the second temperature, nor wherein the first temperature ranges between 1425 and 1800 degrees F and wherein the first duration ranges from 15 minutes to 5.75 hours,, and the second temperature ranges between 1000-1300 degrees F and wherein the second duration ranges from 1 min to 85 mins, and the third temperature ranges between 1100-1400 degrees F and wherein the third duration ranges from 15 to 130 mins.  However, these limitations are product by process language. Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  As Urita teaches a In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).

Regarding claim 10, Urita teaches each limitation of claim 1, as discussed above.  Urita further teaches a pearlite structure in an area ratio of 80% or more ([0021]; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).

Regarding claims 11 and 14, Urita teaches a steel for a plastic molding die (steel product) (claim 1) that contains 0-0.2 mass% Pb (overlaps with essentially lead free at 0%) (claim 3) that has a pearlite structure (claim 1; all pearlite is lamellar by definition) where the steel has a composition in mass/weight% as shown below in Table 2.
Table 2
Element
Cls. 1 & 15 (weight %) 
Urita Cls 1-3 (mass%)*
Urita Rationale to Optimize
C
0.2-0.6
0.1-0.3
[0009] added to ensure hardness and yield strength, limited to avoid a decrease in machinability
Mn
0.6-1.1
0.5-2.0
[0011] added to improve hot workability and secure hardness; limited to avoid deterioration of toughness and weldability

0.1-0.4
0.25-0.5
[0010] added as a deoxidizer and improving of machinability of the end mill; limited to avoid deterioration of weldability
Cr
0.6-1.2
0.2-2.5
[0013]; added to increase hardness, limited to avoid reducing weldability and hot workability
Mo
0.1-0.3
≤ 0.15
[0014] added to enhance hardenability, limited to reduce machinability
S
0.065-0.090 
0.005-0.08
[0012] added to improve machinability and prevent weld cracking; limited to avoid toughness decrease
Fe & impurities
balance
balance
N/A balance

* Where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)

Regarding “the steel product is subjected to an annealing heat treatment process during which the steel product is subjected to: a first temperature for a first duration; a second temperature for a second duration, wherein the second temperature is less than the first temperature; and a third temperature for a third duration, wherein the third temperature is greater than the second temperature, and wherein an increase from the second temperature to the third temperature occurs over a duration that is greater than or equal to 5 minutes; and cooling the steel product”, this is product by process language. Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).

Regarding claims 12 and 13, Urita teaches each limitation of claim 11, as discussed above.  Urita does not specifically teach wherein at the first temperature the steel product is in an austenitic phase, wherein at the second temperature and the third temperature, the steel product is in a pearlitic/ferritic phase, and wherein the third temperature is greater than the second temperature, nor wherein the first temperature ranges between 1425 and 1800 degrees F and wherein the first duration ranges from 15 minutes to 5.75 hours,, and the second temperature ranges between 1000-1300 degrees F and wherein the second duration ranges from 1 min to 85 mins, and the third temperature ranges between 11000-1400 degrees F and wherein the third duration ranges from 15 to 130 mins.  However, these limitations are product by process language. Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  As Urita teaches a substantially identical steel composition with a lamellar pearlite structure, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).

Regarding claims 15 and 23, Urita teaches a steel for a plastic molding die (steel product) (claim 1) that contains 0-0.2 mass% Pb (overlaps with essentially lead free at 0%) (claim 3) that has a pearlite structure (claim 1; all pearlite is lamellar by definition) where the steel has a composition in mass/weight% as shown above in Table 1.

Regarding “the steel product is subjected an annealing heat treatment process during which the steel product is subjected to a first temperature for a first duration, wherein the first temperature ranges between 1425-1800 degrees F and wherein the first duration ranges from 5 mins to 5.75 hours; a second temperature for a second duration, wherein the second temperature is less than the first temperature, the second temperature ranges between 100-1300 degrees F and wherein the second duration ranges from 1 min to 85 mins; a third temperature for a third duration, wherein the third temperature is greater than the second temperature, wherein an increase from the second temperature to the third temperature occurs over a duration that is greater than or equal to 5 minutes, wherein the third temperature ranges between 1100-1400 degrees F, and wherein the third duration ranges from 15 to 130 mins; and wherein the steel product is cooled”, this is product by process language. Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  As Urita teaches a substantially identical steel composition with a lamellar pearlite structure, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).

Regarding claim 16, Urita teaches each limitation of claim 15, as discussed above.  Urita further teaches where Te is 0.1% or less (claim 3; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add Te to improve machinability and limit it to avoid deterioration of hot workability and causing of cracking ([0020])

Regarding claim 17, Urita teaches each limitation of claim 1, as discussed above.  Urita further teaches where Se is 0.2% or less (claim 3; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add Se to improve machinability and limit it to avoid deterioration of hot workability and causing of cracking ([0021]).

Regarding claim 18, Urita teaches each limitation of claim 15, as discussed above.  Urita further teaches where S is be 0.005-0.080% (claim 1; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust S to improve machinability and prevent weld cracking; while limiting to avoid toughness decrease ([0012]).

Regarding claim 19, Urita teaches each limitation of claim 15, as discussed above.  Urita further teaches where Bi is 0.2% or less (claim 3; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add Bi to improve machinability and limited to avoid steel defects ([0020]).

Regarding claims 20-22, Urita teaches each limitation of claim 15, as discussed above. Urita does not specifically teach wherein at the first temperature the steel product is in an austenitic phase, wherein at the second temperature and the third temperature the steel product is in a pearlitic/ferritic phase, and wherein the third temperature is greater than the second temperature, nor wherein the first temperature ranges between 1550-1690 degrees F and wherein the first duration ranges from 20 mins to 310 mins, the second temperature ranges between 1100-1200 degrees F and wherein the second duration ranges from 1 min to 80 mins, and the third temperature ranges between 1200-1300 degrees F and wherein the third duration ranges from 20 mins to 115 mins, nor wherein a decrease from the first temperature to the second temperature occurs over a temperature decrease duration of 1.5 to 2.5 hrs, and the increase from the second temperature to the third temperature occurs over a duration of 5 to 20 mins.  However, these limitations are product by process language. Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  As Urita teaches a substantially identical steel composition with a lamellar pearlite structure, the burden shifts to applicant to come forward with evidence In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784